 
Exhibit 10.1

AMENDMENT No. 1 TO
CONSULTING AGREEMENT




THIS AMENDMENT No. 1 to CONSULTING AGREEMENT (the “Amendment”) to the Consulting
Agreement dated September 21, 2016 (“Agreement”) made and entered into on
November 1, 2016 ("hereinafter"  referred  to  as the  '"New  Effective 
Date"),  ABCO  Energy, Inc. (herein  referred  to  as the “Company”) and Joshua
Tyrell (JT Sands Consulting Corp) (hereinafter referred to as  “Consultant”) 
engaged  in  providing  services related to ongoing business development.


WITNESSETH:


WHEREAS, pursuant to the Agreement, the Company engaged the Consultant to
provide business development  services as an  independent  contractor
consultant:


WHEREAS, the Consultant and the Company have agreed to amend certain of the
terms and conditions of the Agreement as follows;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by each of the parties hereto. the parties hereto,
intending to be legally bound, agree as follows:
 
1.
Section 2 of the Agreement is hereby amended as follows:



2.  Term:  The term of this Agreement shall begin on the New Effective Date and
shall end on June 30, 2017.


2.
  Section 7 of the Agreement is hereby amended in full as follows:



7: Compensation: Fees and Expenses. 111 consideration  for the services to be
provided by the Consultant pursuant to the terms and conditions hereof, the
Consultant shall be paid by  the Company, as follows and The Company understands
that fees are non-refundable and binding  upon signature:


Six Million Three Hundred Thousand (6,300,000) additional shares of free trading
Company Common Stock, payable immediately, from the Effective Date.



--------------------------------------------------------------------------------



3.
Except as hereby amended by this Amendment the balance of the Agreement shall
remain in full force and effect.





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first set forth above.




Consultant:


By: /s/ Joshua Tyrell                                      
Joshua Tyrell
JT Sands Consulting Corp
Consultant






Company:


ABCO Energy, Inc.


By: /s/ Charles O’Dowd                                
Charles O’Dowd, President and CEO
 
 
 
 